UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 14, 2014 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 525 French Road Utica, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(315) 797-8375 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 14, 2014, CONMED Corporation (the “Company”) issued a press release confirming receipt of notice from Voce Capital Management LLC of its intention to nominate James W. Green, Alan L. Kaganov, Joshua H. Levine, Jeffrey M. Nugent, and J. Daniel Plants to stand for election to the Company’s Board of Directors at the 2014 annual meeting of shareholders, the date of which is expected to be no later than July 31, 2014, and announcing that the Company determined to postpone the record date for its 2014 annual meeting of shareholders and expects that the new record date will be announced in a future press release.A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Press Release, dated March 14, 2014, issued by CONMED Corporation. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONMED CORPORATION ( (Registrant) By: /s/ Daniel S. Jonas Name: Daniel S. Jonas, Esq. Title: Executive Vice President – Legal Affairs & General Counsel Date: March 17, 2014 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release, dated March 14, 2014, issued by CONMED Corporation.
